Citation Nr: 1521824	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-06 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable rating for colon and anal cancer.

(The issue of entitlement to an annual clothing allowance for the 2012 calendar year is the subject of a separate Board decision.)


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from July 1982 to April 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted the Veteran's claim of service connection for colon and anal cancer, assigning a zero percent (non-compensable) rating effective September 21, 2010.  The Veteran disagreed with this decision in February 2012.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claim in both Virtual VA and the Veterans Benefits Management System, which includes documents relevant to the issue on appeal.  Thus, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to special monthly compensation based on the need for aid & attendance/housebound status has been raised by the record in a September 2014 statement included in the Veteran's VBMS electronic paperless claims file but has not been adjudicated by the Agency of Original Jurisdiction (AOJ) (in this case, the RO in Atlanta, Georgia).  Therefore, the Board does not have jurisdiction over this claim and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ (in this case, the RO in Atlanta, Georgia).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that his service-connected colon and anal cancer is more disabling than currently evaluated.  

As noted in the Introduction, after the AOJ granted the Veteran's claim of service connection for colon and anal cancer, assigning a zero percent rating effective September 21, 2010, in a January 2012 rating decision, the Veteran disagreed with the zero percent rating in a February 2012 notice of disagreement.  To date, the AOJ has not issued a Statement of the Case (SOC) to the Veteran on this issue.  Where a claimant files a notice of disagreement and the RO has not issued an SOC, the issue must be remanded to the RO for an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Thus, the Board finds that, on remand, the AOJ should issue an SOC to the Veteran on the claim of entitlement to an initial compensable rating for colon and anal cancer.

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case (SOC) to the Veteran on the claim of entitlement to an initial compensable rating for colon and anal cancer.  A copy of any SOC issued should be included in the claims file.  This claim should be returned to the Board for further appellate consideration only if the Veteran perfects a timely appeal. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

